Citation Nr: 0505229	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  00-12 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

M. A. Herman, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.  This matter arises from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  

The veteran was afforded a personal hearing before a RO 
Hearing Officer in October 2000.  In December 2002, the 
veteran was afforded a personal hearing before the 
undersigned, who is the Acting Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c).  Transcripts 
of the hearings are associated with the claims folder.

The Board most recently remanded this matter in May 2003 for 
the purpose of obtaining additional evidence and to correct 
certain procedural errors.  The matter was returned to the 
Board in July 2004 for final appellate consideration.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  In a decision dated in July 1989, the RO determined that 
service connection for PTSD was not warranted because there 
was no evidence establishing a current diagnosis of PTSD; the 
veteran did not appeal July 1989 decision within one year of 
being notified.

3.  The evidence received since the July 1989 RO decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered to fairly decide the merits of the claim 
for service connection for PTSD.

4.  The medical evidence of record does not include a current 
diagnosis of PTSD.

5.  There is no competent medical evidence establishing that 
the veteran's major depression had its onset in service or 
within one year of service discharge, or that the veteran's 
major depression is otherwise etiologically related to his 
active military service.


CONCLUSIONS OF LAW

1.  The July 1989 rating action that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156(a) (2000).

3.  PTSD was not incurred in, or aggravated by, active 
military duty.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).

4.  Major depression was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

By a letter dated in February 2001, prior to the decision on 
appeal, the RO advised the veteran of the essential elements 
of Veterans Claims Assistance Act of 2000 (VCAA).  The 
veteran was advised that VA would make reasonable efforts to 
help him get the evidence necessary to establish service 
connection for major depression and to reopen his claim for 
service connection PTSD, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received and was 
requested to provide authorization for the release of any 
additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The August 1999 rating decision, October 1999 statement of 
the case (SOC), April 2000 rating decision, June 2000 SOC, 
December 2000 supplemental SOC (SSOC), and June 2004 SSOC, 
collectively notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to establish service connection for major 
depression and to reopen his claim for service connection for 
PTSD.  The June 2004 SSOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

The veteran reports treatment for psychiatric illness through 
the Jackson VA Medical Center (VAMC).  He also gives a 
history of treatment from South Central Regional Medical 
Center and Pine Belt Mental Hospital.  Those records have 
been associated with the claims file.  The Board notes that 
the veteran also reports treatment from the Tuscaloosa VAMC, 
New Orleans VAMC, and Mississippi Department of 
Rehabilitation, but that those facilities report that they no 
longer hold any records pertaining to the veteran.  The 
veteran was informed of this evidentiary development in the 
June 2004 SSOC.  Decisions and records from the Social 
Security Administration were also obtained.  The veteran has 
not identified any outstanding medical records that would be 
pertinent to the claims on appeal.  The veteran was afforded 
a VA psychiatric examination in April 2004 for the purpose of 
determining the nature and etiology of his mental illness.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Analysis

Service connection may be granted if the evidence establishes 
that the veteran's claimed disability (in this case, a 
psychiatric disorder) was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service. This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In addition to the claim of service connection for a 
psychiatric disability based on direct onset or presumption, 
the claimant is seeking to reopen a claim of service 
connection for PTSD.  Establishing service connection for 
PTSD requires (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); 
Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  The diagnosis of PTSD must 
comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See Cohen v. 
Brown.

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or not 
the veteran was 'engaged in combat with the enemy'. . . . 
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994).

The veteran filed his request to reopen the claim of service 
connection for PTSD in January 1999.  Prior to June 1999, 
governing regulations provided that service connection for 
PTSD required medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in- service stressor.  If the 
claimed stressor was related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation would be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f) (1996).

However, in June 1999, and retroactive to March 1997, that 
regulation was amended to read as follows:

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  

(1) If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

(2) If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and 
the claimed stressor is related to that 
prisoner-of- war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions and hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.

64 Fed. Reg. 32,807 (June 18, 1999), codified at 38 C.F.R. § 
3.304(f) (2002) (effective March 7, 1997).  The amendment 
implemented the Cohen decision, which had held that 38 C.F.R. 
§ 3.304(f) did not adequately reflect the law of the 
governing statute, 38 U.S.C.A. § 1154(b).  The effective date 
of the amendment, March 7, 1997, was the date the Cohen 
decision was issued by the Court.

More recently, section 3.304(f) was again amended, with 
specific regard to PTSD claims based upon personal assault 
upon the veteran not involving any combat type of situation.  
The regulation now reads, in pertinent part:

Service connection for [PTSD] requires 
medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this 
chapter; a link, established by medical 
evidence, between current symptoms and an 
in-service stressor; and credible 
supporting evidence that the claimed in-
service stressor occurred. Although 
service connection may be established 
based on other in-service stressors, the 
following provisions apply for specified 
in-service stressors as set forth below:

(1) If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

(2) If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and 
the claimed stressor is related to that 
prisoner- of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.

67 Fed. Reg. 10,330 (March 7, 2002), now codified at 38 
C.F.R. § 3.304(f) (2003).  The effective date of the 
amendment was March 7, 2002, the date of its issuance as a 
final rule.

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000.  The Board is bound by that ruling.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002). The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
(Note: the prior definition of new and material evidence is 
for application in this case due to the date of the claim).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

While the RO appears to have considered the veteran's claim 
for service connection for PTSD on a de novo basis, the Board 
is not bound by that determination and is, in fact, required 
to conduct an independent new and material evidence analysis 
in claims involving final rating decisions.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd No. 95-7058 (Fed. Cir. May 
6, 1996).  In this regard, using the guidelines set forth 
above, the Board finds that the veteran has submitted new and 
material evidence.  The claim concerning entitlement to 
service connection for PTSD will be reopened.

Service connection for PTSD was denied in July 1989.  The RO 
found that there was no medical evidence establishing a 
current diagnosis of PTSD.  The RO indicated that a recent VA 
examination only showed diagnoses of alcohol abuse and 
dysthymic disorder.  Notice of the decision was mailed to the 
veteran in August 1989.  The veteran did not submit a 
substantive appeal regarding the decision.  The July 1989 
rating decision therefore became final.  38 U.S.C. 4005(c) 
(1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988); currently 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).  

The evidence considered at the time of the July 1989 rating 
decision consisted of service medical records and the report 
of a VA examination conducted in September 1988.  Service 
medical records are absent any findings of complaints, 
treatment, or diagnosis of an acquired psychiatric 
disability.  The veteran's psychiatric condition was found to 
be normal on discharge examination.  

At his September 1988 examination, the veteran stated that he 
had been drinking for 20 to 21 years, and that he became 
paranoid when he tried to quit in March 1988.  He reported 
seeking treatment at the Jackson VAMC.   He said he was most 
recently admitted to the Jackson VAMC in August 1988 due to 
complaints of depression, irritability, and nervousness.  He 
stated he still felt "nervous" and "tense."  He denied 
recent paranoid delusions.  The veteran also denied a history 
of hallucinations, homicidal/suicidal thoughts, or drug 
abuse.  A mental status evaluation was conducted.  The 
diagnosis was alcohol abuse and dependence and dysthymic 
disorder.  The examiner commented that the veteran's primary 
problem appeared to alcohol abuse and dependence, which 
resulted in psychosis when he was treated in March 1988.  
However, since being abstinent, the examiner felt the 
veteran's major problem appeared to be dysthymia.  

The evidence received by VA after the July 1989 decision 
includes personal statements, treatment records from South 
Central Regional Medical Center, Pine Belt Mental Hospital, 
and the Jackson VAMC, records and decisions from the Social 
Security Administration, and the report of an April 2004 VA 
examination.  Significantly, an August 1989 examination 
report from the Mississippi Department of Rehabilitation 
Services shows that the veteran was diagnosed as having 
severe depressive reaction (probably schizophrenia) and  
"possible" PTSD.  As noted above, new evidence will be 
presumed credible solely for the purpose of determining 
whether the claim has been reopened.  See Justus v. Principi 
at 513.  The report was among the records received from the 
Social Security Administration.

The evidence referenced above reflects a diagnosis of 
"possible" PTSD.  This evidence is not cumulative or 
redundant of the evidence previously of record, since it 
suggests that the veteran may be suffering from PTSD, which 
was not previously established.  This evidence is also so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The aforementioned 
examination report is therefore new and material; 
consequently, the claim for service connection for PTSD is 
reopened.

Service Connection for PTSD

As noted above, establishing service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 
128 (1997).

Although the law does not require a "clear" diagnosis of 
PTSD, legal authority does necessitate the specific criteria 
that a PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  In 
this regard, the Board notes that the Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV in the May 1994 first printing as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  
Specifically, the United States Court of Appeals for Veterans 
Claims (Court) took notice of the change from an objective 
"would evoke . . . in almost anyone" standard in assessing 
whether a stressor is sufficient to trigger PTSD to a 
subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involve intense fear, 
helplessness, or horror.  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  
Cohen, 10 Vet. App. 128, 140-141 (1997).

Significantly, in the present case, the veteran has not been 
diagnosed as having PTSD.  On VA examination in April 2003, 
the veteran was specifically noted to not have the 
symptoms/criteria required for a diagnosis of PTSD.  A 
longitudinal review of the record also shows  that the 
veteran's long history of veteran's psychiatric care has been 
limited to treatment for major depression with psychotic 
features and alcohol dependence.  A diagnosis of PTSD has not 
been rendered.

The Board recognizes that the 1989 medical report from the 
Mississippi Department of Rehabilitation Services suggests 
that the veteran suffers from PTSD.  However, on closer 
scrutiny, the Board finds that the diagnosis was couched in 
extremely speculative terms.  There is a long line of cases 
where the Court has rejected medical opinions as being too 
speculative.  In Stegman v. Derwinski, 3 Vet. App. 228 
(1992), the Court held that evidence favorable to the 
veteran's claim that did little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure was insufficient to establish 
service connection.  Similarly, in Tirpak v. Derwinski, 2 
Vet. App. 609 (1992), the Court found that medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship.  A diagnosis stating that the 
veteran appellant was "possibly" suffering from 
schizophrenia was also deemed to be too speculative.  Morris 
v. West, 13 Vet. App. 94, 97 (1999).  The report of August 
1989 examination conducted by the Mississippi Department of 
Rehabilitation Services only indicated that it was 
"possible" that the veteran suffered from PTSD.  In view of 
the aforementioned precedent decisions, the Board finds that 
the 1989 opinion has limited probative value.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  For 
the reasons set forth above, the Board finds that the opinion 
rendered in the April 2004 VA examination report is clearly 
more probative than the speculative conclusion made in the 
1989 report from the Mississippi Department of Rehabilitation 
Services.

Service connection for PTSD is therefore denied on the basis 
that a diagnosis of PTSD has not been rendered.  As the 
requirement for a diagnosis of PTSD has not been met, the 
Board need not address the remaining criteria of 38 C.F.R. § 
3.304(f).

Service Connection for an Acquired Psychiatric Disorder

Service medical records are absent any findings of 
complaints, treatment, or diagnosis of major depression or 
any other acquired psychiatric disorder.  His service 
discharge examination indicated that his psychiatric 
condition was normal.  There is also no evidence of treatment 
for psychiatric problems until 1988, which is over 20 years 
post-military service.  In other words, there is no evidence 
showing a chronic psychiatric disability in service or a 
psychosis within one year of the veteran's service discharge.  

The veteran must therefore present medical evidence that 
establishes a nexus between his current psychiatric disorder 
(major depression) and his active service.  No such evidence 
has been provided.  Post-service medical evidence from South 
Central Regional Medical Center,  Pine Belt Mental Hospital, 
the Jackson VAMC, the Mississippi Department of 
Rehabilitation Service, and the Social Security 
Administration fail to contain any finding that the veteran's 
psychiatric disorder is related to his active service.  Those 
records merely document the veteran's active treatment for 
major depression.  Indeed, following a complete examination 
in April 2004, a VA examiner concluded that the veteran's 
major depressive illness started long after his service 
discharge.  He further stated that there was insufficient 
evidence to indicate that the veteran suffered from any 
psychiatric illness in service or within one year of service 
discharge, or that he abused alcohol as a means to cope with 
the illness.  The examiner opined that the veteran's major 
depressive illness should not be considered related to 
service.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims for service connection PTSD and an acquired 
psychiatric disorder, to include major depression, and that, 
therefore, the provisions of § 5107(b) are not applicable.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for PTSD is granted.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depression, is denied.




	                        
____________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


